DETAILED ACTION
In the amendment filed on November 22, 2021, claims 1 – 15 are pending.  Claims 1, 4, 5, 7, 9, 10, 14, 15 have been amended and claim 16 has been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Comments
Regarding claim 2 and repeating from the previous Office Action, the claim requires that the monitored condition includes “a chamber defect performance”. The Examiner notes that no structural definition is provided to what is a “chamber defect performance”. Paragraph [0016] of the instant specification equates the “defect performance” of a processing chamber to “its ability to prevent defects from occurring in wafers processed within it”, thus providing a definition based on a function, as opposed to a specific qualitative or quantitative value. Accordingly, the Examiner interprets the term “defect performance of a processing chamber” to encompass a broad range of conditions that imply or relate to the condition of the processing chamber, such as wafer defect levels where the defects are caused by chamber conditions.


Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, parent claim 1 has been amended to recite “a composite protective film”. In the context of the amendment to parent claim 1, there is a lack of antecedent basis for the limitation “a composite protective film”. It is unclear whether it is intended for the “a composite protective film” to refer to the same “composite protective film” recited in presently amended claim 1 or to a distinctly different composite protective film.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject In particular, in the interpretation where the recited “composite protective film” is the same as that recited in claim 1, claim 1 has been amended to require the repeating of the steps of depositing of the SiCO film and the protective layer to form a composite protective film. The limitations of claim 12 appear to be repetition of the claimed amendment, thus not further limiting the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 2 and 4 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2016/0329206 A1 (hereafter “Kumar”) in view of Johnson et al. US 2002/0192359 A1 (hereafter “Johnson”).
2) via e.g. a showerhead [gas distribution device] ([0076], [0081] – [0082], [0115] [0123]); generating [striking] a plasma within the processing chamber using radio frequency (RF) power ([0075], [0081] – [0082]); and monitoring the plasma state [condition] using one or more of voltage, current and optical emission spectroscopy sensors ([0122], [0153]) or alternatively monitoring a history of past fabrication operations/performance metrics [meeting claim 2] ([0159]).  Additionally, the controller may have various integrated circuits, logic, memory and/or software to inter alia enable cleaning operations and enable endpoint measurements ([0158]).
While Kumar discloses monitoring of conditions within the chamber, Kumar does not expressly teach the step of implementing a chamber conditioning operation as recited, particularly based on a detection of the monitored condition meeting or transgressing a threshold value, wherein the chamber conditioning comprises the deposition of a preconditioning film, a silicon oxycarbide film and a protective film within that order; and then further repeating the steps of depositing the protective layer and the SiCO film to form paired layers until a desired threshold thickness is reached.
With regards to the step of implementing a chamber conditioning operation based on a detection of the monitored condition meeting or transgressing a threshold value:
In analogous arts, Johnson is directed to a method and system for controlling the bombardment of a wall of an electrically shielded RF source in order to control wall deposition (Abstract).  Johnson discloses during both deposition (e.g. plasma enhanced chemical vapor deposition) and etching processes, the chamber walls accumulate coatings or films on the processor walls ([0004] – [0008]). The coatings that are acquired on the walls affect the performance of the plasma processor in different ways; critically, if the thicknesses of a coating on the processor walls becomes too thick, coating fragments may dislodge and cause particulate contamination of the plasma processor and substrates that are being processed such as semiconductor wafers [relating to the claimed threshold value] ([0005], [0027], [0029]). Johnson discloses monitoring a wall coating thickness using a microwave system or optical system and monitoring the wall coating thickness within the chamber ([0054], [0058]; Fig. 3); selecting a target film thickness [threshold value] and determining when to execute control of the wall coating thickness based on the monitored wall coating thickness [detection of the monitored condition meeting or transgressing a threshold value] ([0007], [0009] – [0011], [0013], [0031]).  
Johnson also discloses that in prior art, a full cleaning procedure is performed to avoid excess film deposition onto chamber surfaces; therefore it would be readily apparent to one of ordinary skill in the art that Johnson implicitly teaches performing a cleaning procedure after a threshold value of film thickness is reached. Johnson is recoated in a controlled way to condition a reactor ([0030]); in an example embodiment for growing silicon oxide films onto a wafer, Johnson discloses: placing a first substrate into the processing chamber, perform the standard deposition procedure to coat the chamber walls [i.e. condition the reactor] and then replacing the wafer in order to eliminate a “first-wafer effect”, which is caused by the change of processing behavior of the processing chamber as the clean wall surface transitions from a clean wall to a wall with the deposition coating properties ([0032] – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar by adding a chamber conditioning operation based on the detection of a monitored condition meeting or transgressing a threshold value (in this case, a point of excess thickness of coating material on the chamber walls, a matter of routine experimentation in relation to the limitations of claims 4 and 5) because Johnson teaches that in normal plasma processing , such as depositions, the deposited coatings accumulates on chamber walls, and that when there is excess coating on the chamber wall, the excess coating tends to flake off the chamber wall, subsequently contaminating a substrate and/or other chamber components.  One of ordinary skill in the art would have been motivated to learn when such a critical condition is imminent to prevent contamination and losses from unanticipated contamination.
With regards to the substeps of the chamber conditioning operation, comprising the steps of deposition of a preconditioning film, a silicon oxycarbide film and a protective film within that order; and then further repeating the steps of depositing the protective layer and the SiCO film to form paired layers until a desired threshold thickness is reached:
	Johnson discloses that reactor conditioning is a controlled form of a given plasma process’s standard procedure ([0030] – [0032]); effectively and first iteration of any coating that would be intended to be deposited onto a given substrate. Johnson furthermore discloses that the coating deposition must be thick enough to avoid “first wafer effect” [related to the claimed threshold thickness for a composite protective film]. The conditioning of the chamber entails a standard deposition of the process that would occur within the chamber ([0032] – [0033]).
	Kumar discloses depositing a multi-compositional film in iterations to create specific stack structures with main stress and low stress portions [either/both construed to map to preconditioning films and protective layers] until a desired thickness is reached (Abstract; [0002], [0043]; Fig. 2A, Fig. 3A – 3F). Kumar further discloses that the films deposited may be e.g. silicon oxide films, silicon carbide films and silicon-carbon-oxide films [SiCO] films onto one another ([0095]).  The film stress is determined by any of the heterogeneousity of chemical compositions between interlayers (as determined in part by choice of reactant gas and precursors, the plasma power during deposition of a given interlayer, the deposition temperature, chamber pressure, ect ([0041], [0046], [0055], [0060]). The dielectric film that is deposited by practice of Kumar’s method may be designed to fit desired criteria such as overall breakdown voltage and leakage current ([0003] – [0004], [0037]). The deposition rate of the layers may be determined based on the power provided (Fig. 1A; [0068] [0072]) [related to 
Therefore, in consideration of the art as a whole, it would have been obvious to one of ordinary skill in the art to have performed the steps of depositing a preconditioning film (which may be a SiCO film as well) onto an internal surface of the chamber, followed by another silicon oxycarbide film onto the preconditioning film, and then finally a protective layer onto the SiCO film (which itself may also be a type of SiCO film in an embodiment) in paired layers that are repeated at optimized deposition rates until a desired thickness is deposited onto chamber walls in the method of Kumar in view of Johnson because Johnson teaches that the chamber walls would have the same coating as the coating on a wafer after cleaning, that the thickness of the coating on the chamber walls would need to be thick enough to avoid a “first wafer effect” but not so thick as to create a flaking problem; and for a matter of routine experimentation in order to obtain films of appropriate levels of stress both within the chamber and for processing substrates as taught by Kumar; and as a matter of design choice by consequence of performing cyclic depositions to create a film with desired properties onto processing substrates as taught by Kumar.
Regarding claims 9 – 10 and 13; Kumar in view of Johnson does not expressly teach an embodiment that recites the claimed pressure range, temperature range and carbon content of the protective layer, Kumar does disclose that the amount of stress inter alia the temperature, pressure, precursor composition and reactant composition ([0041], [0046], [0055], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reactor conditions to produce a protective layer that is oxidation-resistant including the 30 to 45% weight carbon as a matter of routine experimentation in order to regulate the amount of tensile/compressive strength with a dielectric bilayer.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
Regarding claim 11, while Kumar does not expressly teach the thickness of the protective layer per se, Kumar does disclose a desire to deposit to a given thickness tm with a desired stress level sm for one of two layers in a bilayer, and likewise a second given thickness tl with a stress level sl that is lower than sm (Abstract, [0004]).  The resultant thicknesses and their ratios have an effect on the resultant properties of the final dielectric film such as breakdown voltage (Fig. 2E -2G; [0061] – [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have a thickness within the claimed range as a matter of routine experimentation to optimize electrical properties of the resultant dielectric film in relation to other deposited layers, as taught by Kumar.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Johnson as applied to claims 1, 2, 4 – 16 above, and further in view of Kamerling.
Regarding claim 3, while Kumar discloses providing data of the results of processing, including film stress values of films deposited onto substrates, Kumar does not expressly teach that the reported stress values are monitored in the [processing] chamber.
	In analogous arts, Kamerling is directed to a system and process for forming thin film coatings on workpieces (Abstract). Kamerling discloses that the system includes a stressometer system that monitors the stress of a deposited film in-situ (Abstract; col 3 lines 21 – 40). The stressometer system comprises a cantilever with one point rigidly mounted onto a drum loaded with deposition substrates [analogous to a chamber component/chamber wall] as well as two stationary witness reflectors, also rigidly mounted, in proximity to the free end of the cantilever (col 5 line 50 – col 6 line 55).  Kamerling further discloses that after a series of repetitive depositions with coatings, the cantilever would deflect radially relative to the drum depending on the film deposited onto the cantilever.  A laser beam is focused through a viewport to observe the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to monitor film stress values inside of the chamber, such as by using the cantilever system of Kamerling, because Kamerling teaches that overly high stress values are associated with warpage and breakage, and that monitoring of the stress would help with expansion of the useful thicknesses. Furthermore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have tied the monitored stress value to the implementation of a substrate processing chamber conditioning operation because Johnson teaches that a major problem of plasma processing is the risk of flaked-off coatings [i.e. coating breakage] and Kamerling teaches the association of film stress to both coating breakage as well as to deposited thickness; one of ordinary skill in the art would then been reasonably suggested that threshold values of film stress of the coating on substrate processing chamber parts would be indicative of when a chamber conditioning operation should be executed.

Response to Arguments
November 22, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.)  The amended claim is directed at a composite film thickness, not a stress level in Kumar. The composite film in Kumar does not include a preconditioning film, as now claimed. Furthermore, to the extent that Kumar teaches a threshold for the bilayers of Fig. 2A, it is based on a thickness ratio, not an overall thickness as claimed.
 
In response to the applicant's arguments, please consider the following comments.
a.)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the rejection of the claims are based on Kumar in view of Johnson, not Kumar in itself. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, contrary to Applicant’s arguments, the present claims are directed to methods of conditioning a substrate processing chamber comprising the recited steps, and is therefore not limited to being directed to composite film thicknesses, but rather requires a conditioning operation that forms at least a film with a threshold thickness for the composite protective film. 
With regards to the inclusion of a preconditioning film, under the broadest reasonable interpretation of a preconditioning film, a first coating or paired coating of the composite film would read as a preconditioning film, especially as the claim does not require a particular identity of the preconditioning film.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the teaching for the thickness of the composite protective film is found in Johnson in the manner discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717